Citation Nr: 0110617	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-04 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a shrapnel fragment wound of the right mandible. 

2.  Entitlement to an increased (compensable) rating for 
residuals of shrapnel fragment wound of the left knee. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
April 1969.

The issues now on appeal to the Board of Veterans' Appeals 
(Board) arise from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.  The veteran timely perfected an appeal on 
both issues set forth on the cover page of this decision. 

In written argument received in November 1999, the veteran 
essentially stated that he is entitled to service connection 
for hearing loss.  As the issue has not yet been addressed, 
it is referred to the RO to take the necessary steps to fully 
develop and adjudicate this issue.

In February 2001, the veteran testified before the 
undersigned Member of the Board through a video conference 
hearing. 


FINDINGS OF FACT

1.  The veteran's right mandible scar is manifested by a 21/2-
inch, well-healed, nonadherent, non-disfiguring scar which 
does not limit function of the jaw.  The scar is tender, with 
some retained foreign bodies demonstrated by current x-ray.  

2.  The veteran's left knee scar is manifested by a 1/2 inch, 
well-healed, nonadherent, nontender, scar which does not 
limit function of the left knee.

CONCLUSIONS OF LAW

1.  A disability rating of 10 percent for the veteran's right 
mandible scar is warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.3, 4.118, Diagnostic Codes 7800, 7803-05 
(2000).

2.  A disability rating higher than zero percent for the 
veteran's left knee scar is not warranted.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.3, 4.118, Diagnostic Codes 7803-05.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served in Vietnam and was awarded, among other 
decorations, the Purple Heart Medal with one star.  The 
veteran's discharge examination in April 1969 noted a one-
inch scar on the right side of his face.  Clinical 
examination of the knees was normal.  

A VA examination was conducted in October 1970.  The veteran 
complained of right jaw soreness and occasional swelling, and 
left knee aching with prolonged standing.  It was noted that 
the veteran suffered shrapnel wounds to the right jaw in 
February 1968, and to the left knee in June 1968.  
Examination noted a 3/4 inch nontender scar over the most 
inferior portion of the angle of the right mandible, and a 1/2 
inch well healed, nontender scar over the lateral portion of 
the left knee.  The examiner stated that the mandible scar 
did not interfere with chewing or talking, did not impair 
function, and had no cosmetic effect.  The left knee scar did 
not impair function either.  Left knee motion and an x-ray 
study were normal.  The examiner also noted the veteran's 
complaints of left knee pain with prolonged standing and 
stated that the pain was physiologic.  The diagnosis was 
shrapnel wound to the right mandible and left knee, both 
asymptomatic.  

In a November 1970 rating decision, service connection for 
residuals of a shrapnel fragment wound of the right mandible 
and left knee were granted, and both disabilities were rated 
zero percent disabling. 

In January 1999, the veteran requested a higher rating for 
both service-connected disabilities, contending that the 
symptoms and manifestations have increased in severity.  

VA joints, muscles and scars examinations were conducted in 
January 2000.  The veteran complained of right jaw soreness; 
and left knee aching, especially with prolonged standing.  
All the examiners stated that they reviewed the claims file.  

On joints examination, the veteran's left knee was noted to 
have been well formed.  A superficial scar was noted.  There 
was no left knee limp, redness, swelling, or tenderness.  The 
veteran's left knee motion was to 140 degrees.  The examiner 
noted that an x-ray study found a small patellar spur, 
inferiorly.  The examiner noted that the small patellar spur 
could be occasionally symptomatic but it was not the result 
of the inservice shrapnel wounds.  The diagnosis was normal 
examination of the left knee with small patellar spur seen on 
x-ray.  

On muscles examination, no deformity of the right jaw was 
found on inspection or palpation.  The veteran could open his 
jaw wide.  No tenderness of the jaw area was found.  A thin 
2-inch scar was noted below the angle of the jaw.  There was 
no gross neck muscle damage, deformity on palpation, or 
excess fibrosis.  The examiner was unable to palpate any 
retained fragment.  An x-ray study of the right mandible 
noted some radiopaque foreign bodies within the soft tissue 
of the mandible.  No acute or bony process was identified.  
The diagnosis was shell fragment wound in the area of the 
right mandible, healed, and residual radiopaque foreign 
bodies in the soft tissue of the mandible per x-ray, with no 
residual symptomatic functional abnormality.  The examiner 
also noted that there was no residual functional symptomatic 
muscle damage.  

On scars examination, a thin 21/2-inch scar was noted below the 
angle of the jaw.  The scar was easily movable, not 
disfiguring, and without pain.  The scar did not produce 
adherence, breakdown, significant depression, or tissue loss.  
The color was barely perceptible, the skin was normal, and 
the scar was noted to have been of no functional consequence.  
A second, barely visible, thin, nontender, non-disfiguring, 
scar was noted on the lateral surface of the left knee 
patella.  The color was almost the same as the skin.  The 
diagnosis was healed scar of the right neck; and healed scar 
of the left lateral knee, remote, not disfiguring, nontender, 
with no functional abnormality.  

At his hearing, the veteran testified that he has experienced 
a dull aching pain in his left knee since separation from 
service.  He noted that the pain can become sharp at times.  
Regarding his mandible scar, the veteran stated that it is 
constantly tender and limits motion of the jaw when he is 
chewing a large quantity of food.  He stated that the jaw 
comes out of place on occasion.  He also noted that he could 
still feel the presence of shrapnel in his jaw area.  He 
testified that he never sought treatment for these conditions 
with a private physician because he knew that they would tell 
him to obtain treatment at the VA as they were service-
connected conditions.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the October 1999 rating decision that there was 
no evidence showing that his service-connected scars of the 
right mandible and left knee was entitled to an increased 
(compensable) rating.  That is the key issue in this case, 
and the rating decision, as well as the statement of the case 
(SOC), informed the appellant of the evidence needed to 
substantiate his claim.  Moreover, the appellant was informed 
in a letter in 1999 that he needed to tell VA where he had 
received treatment for his scars so that records could be 
requested.  Additional private records were obtained.  VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, SOC, and 
letter sent to the appellant informed him of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  In fact he noted 
that he never mentioned his service-connected scars to 
private physicians during his videoconference hearing before 
a member of the Board.  The RO requested all relevant 
treatment records identified by the appellant, and the 
appellant was informed of the records that the RO was 
requesting and he was asked to assist in obtaining the 
evidence.  

The appellant was provided three VA examinations in 2000, in 
which the examiners reviewed the claims file and provided 
opinions regarding the manifestations of the veteran's 
service-connected scars.  Since these VA examinations were 
obtained, there is more than sufficient evidence of record to 
decide his claims properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The history of the veteran's disabilities have been reviewed, 
but the more recent evidence is the most relevant to his 
claims for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's service connected residuals of a shrapnel 
fragment wound of the right mandible and left knee are 
currently rated as noncompensable under Diagnostic Codes 7800 
and 7805, respectively.  

Regarding the veteran's right mandible scar, a noncompensable 
rating under Diagnostic Code 7800 contemplates disfiguring 
scars of the head, face, and neck, which are no more than 
slight.  A 10 percent rating contemplates moderate; 
disfiguring scars.  A 30 percent rating contemplates severe 
disfigurement, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.  A 50 percent 
rating, the highest rating assignable under this code, 
contemplates complete or exceptionally repugnant deformity of 
one side of face or marked or repugnant bilateral 
disfigurement.  38 C.F.R. § 4.118, Code 7800 (2000).  None of 
the criteria warranting a compensable rating have been shown 
in the present case.  On the veteran's most recent VA 
examinations in January 2000, the VA examiners stated that 
there was no disfigurement, muscle damage, or tenderness 
related to the scar.  Thus, the evidence of record does not 
show a moderate; disfiguring scar as required for a 
compensable rating.  Hence, the evidence is against a 
compensable rating for the veteran's residuals of a shrapnel 
fragment wound of the right mandible under this Diagnostic 
Code.  

There are other analogous diagnostic codes that could be used 
to provide the veteran with a higher rating for his mandible 
scar.  Diagnostic Code 7803 states that superficial scars 
which are poorly nourished, with repeated ulceration are 
assigned a 10 percent evaluation.  As the veteran's scar is 
not poorly nourished or ulcerated, an increased rating is not 
warranted under this Diagnostic Code.  

Diagnostic Code 7805 states that scars can be rated on 
limitation of function of the affected part.  However, as 
noted by the VA examiners, the veteran's scar does not limit 
the function of the jaw, therefore, this code is not for 
application.

Diagnostic Code 7804 maintains that a 10 percent evaluation, 
the highest possible under this code, is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  The Board notes that several examiners have 
stated that the veteran's scar is not tender.  However, the 
veteran, in written statements and testimony, has noted that 
his scar is tender.  In addition, the veteran notes that he 
can still feel shrapnel in the jaw area and a current x-ray 
study found residual radiopaque foreign bodies in the soft 
tissue of the mandible.  Therefore, the Board will afford the 
veteran the benefit of the doubt and find that an increased, 
10 per cent, rating is warranted under this Diagnostic Code.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Regarding the veteran's left knee scar, VA examiners have 
stated that it does not limit function of the knee.  
Therefore, a compensable rating is not warranted.  See 
Diagnostic Code 7805.  As the scar is not poorly nourished, 
ulcerated, tender, or painful; a higher rating under 
Diagnostic Codes 7803 or 7804 is not warranted.  Although the 
veteran has complained about left knee pain, the examiner at 
the recent examination in January 2000 indicated that the 
veteran had a patellar spur which was occasionally 
symptomatic.  None of the veteran's complaints in regard to 
the left knee were attributed to the scar.

The preponderance of the evidence is against the claim for an 
increased rating for the service-connected scar of the left 
knee.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased, 10 per cent, rating for the service-connected 
residuals of a shrapnel fragment wound of the right mandible 
is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.

An increased rating for the service-connected residuals of a 
shrapnel fragment wound to the left knee is denied.


REMAND

In the October 1999 rating decision, entitlement to service 
connection for a shell fragment wound to the front of the 
neck with retained foreign body, and to a 10 percent 
evaluation for multiple, noncompensable service-connected 
disabilities was denied.  The claim for a 10 percent 
evaluation for multiple nonservice-connected disabilities has 
been rendered moot in light of the grant of a 10 percent 
rating for the veteran's service-connected scar of the right 
mandible.  The Board finds that the veteran's written 
communication received in November 1999 can be construed as a 
timely notice of disagreement with the rating action with 
respect to issue of service connection for a shell fragment 
wound to the front of the neck with retained foreign body.  
(See 38 C.F.R. §§ 20.201, 20.302(a) (2000)).  A statement of 
the case addressing this issue has not yet been issued, and a 
remand is necessary for this purpose.  See Manlicon v. West, 
12 Vet. App. 238 (1999).

Accordingly, this appeal is remanded to the RO for the 
following further actions:

The RO should issue a statement of the 
case to the appellant and his 
representative on the issue of 
entitlement to service connection for a 
shell fragment wound to the front of the 
neck with retained foreign body.  The 
appellant must be advised of the time 
limit in which he can perfect an appeal 
to the Board on this issue by filing a 
substantive appeal.  See 38 C.F.R. 
§ 20.302(b).  If, and only if, an appeal 
is perfected on this issue, should the 
case be returned to the Board.

The purpose of this REMAND is to ensure that all due process 
requirements are met and to accomplish additional development 
and adjudication; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

